Title: Summary of George Washington’s Letter to Samuel Huntington, [11 October 1780]
From: Washington, George
To: Huntington, Samuel



[Passaic Falls, New Jersey, October 11, 1780]

Contents of Letter to Congress
Approves the reduction to 50 regiments. Proposes as the basis of the reduction a half pay establishment for life, or making the half pay for seven years whole pay, to be paid one half in a year after the conclusion of peace, the other half in two years after that.
Regiments to consist of one Colonel where the old colonels are continued or
one Lt Col Commandant
two Majors
Nine Captains
22 subalterns
1 surgeon
1 Mate
1 serjeant Major
1 Qr. Mr. serjeant
45 serjeants
1 Drum Major

1 fife Major
10 drums
10 fifes
612 rank and file
One Capt and 2 subalterns to do the duty of each company, one subaltern as Pay Master one as Qr. Master one as Adjutant one as recruiting officer to reside in the state; these to rank and rise with the others; at present the subalterns will be mostly lieutenants because we have few ensigns; hereafter there will be one Lieutenant & one ensign per Company, and the four supernumeraries will be lieutenants; one field officer to superintend the recruiting in each state that furnishes more than two regiments & a Capt where they do not.
Four regiments of cavalry or rather Legionary corps, each consisting of


4 troops of mounted
dragoons
60 each
240


4 ditto—dismounted
do
60 do
240



480


Besides these two partizan corps one by Lee, one by Armand, each consisting of


3 troops of mounted dragoons—50 each
150


3 do—dismounted— do—
150



300


Officers & non Commissioned officers of the cavalry as heretofore.
Artillery to have four regiments, 10 Companies per Regiment. Officers & non Commissioned Officers as heretofore.
Presses Congress to make no alternative in their requisitions as to the time of service; but to call upon the states to complete their quotas by inlistment draft or assessment as may be found necessary.
Presses them also to take the incorporation upon themselves and not leave it to the states.
Presses to have the requisitions for men first determined and sent on.
Sends a list of resignations which of those registered with us amounts to more than an hundred & fifty since last January besides which are a great number not properly reported. This in the army in this quarter.
 